Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US Patent No. 6,135,306 to Clayton et al. and US Patent No. 6,338,420 to Pachciarz et al. both disclose stiffness reinforcement structures for a fuel tank which include upper and lower thermal bonding members, but not side openings arranged at both sides of upper and lower ends thereof, nor sliders movably fastened to the side openings or springs wound around the reinforcing column and the sliders to provide elastic compression to the thermal bonding members, and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have modified the thermal bonding members to have included the separate column and side openings/sliders/springs as claimed without improper hindsight bias.
US Patent No. 9,731,866 to Quant et al. discloses a reinforcing member for a fuel tank which includes side openings (17) at upper and lower thermal binding members (15), but not sliders movably fastened to the side openings or springs wound around the reinforcing column and the sliders to provide elastic compression to the thermal bonding members, and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have modified the thermal bonding members to have included the separate column and side openings/sliders/springs as claimed without improper hindsight bias.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub No. 2011/0226777 to Asahara et al. teaches thermal bonding of an abutment portion within a fuel tank wherein column portions include openings (at 72) for attachment to the thermal bonding abutments (62).  US PG Pub No. 2016/0243930 to Criel discloses a reinforcement member weldable to the fuel tank at upper and lower thermal bonding members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733